Little, J.
1. The evidence submitted by the plaintiff was sufficient to authorize the verdict rendered in his favor.
2. The trial judge committed no error in rejecting evidence of which complaint-was made. That which was excluded related to transactions between plaintiff and a third person, and was not pertinent to the issues involved in the case on trial.
3. The stenographic report of the evidence of the plaintiff on another trial was not documentary evidence. The judge committed no error in refusing to allow the same to be taken by the jury to their room when they retired to consider the case.
4. It does not'appear that the trial judge failed to state to the jury the contentions of the defendant with sufficient fullness and fairness.

Judgment affirmed.


All the Justices concurring.